Citation Nr: 1003861	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
decreased gastric motility.

2. Entitlement to service connection for a psychiatric 
disorder to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from September 1944 to 
December 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which granted service connection for 
decreased gastric motility and assigned a noncompensable 
evaluation effective as of October 31, 2001.  In addition 
service connection for an anxiety/depression disorder was 
denied.  

In an April 2007 decision the Board remanded the claims for 
additional development of the record.


The Board notes that in a Memorandum received in February 
2004 the Veteran requested a Travel Board hearing at the RO.  
However in a letter to the RO received in December 2006, he 
stated that he was unable to come to the regional office site 
anymore, "due to crippling from osteoarthritis and possibly 
some osteoporosis, so the personal session I had wanted to 
offer in clarification is no longer possible." Accordingly, 
the Veteran's request for a hearing is considered withdrawn.

In December 2009, the Board received a new claim from the 
Veteran for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  The issue of service 
connection for PTSD has not yet been adjudicated and is 
therefore referred to the RO for appropriate action.  

To support his claim the Veteran also submitted additional 
evidence in the form of a treatment summary from the San 
Francisco VAMC also dated in November 2009.  This additional 
evidence was submitted without a waiver of initial 
consideration of that evidence by the RO.  Nevertheless, the 
Board finds that the instant claim need not be remanded to 
the RO for consideration of the newly-submitted evidence. The 
issue of record involves whether a psychiatric disorder 
including anxiety and depression are attributable to service. 
The additional records submitted by the Veteran do not 
address whether there is a nexus between the post service 
psychiatric disorder including anxiety and depression and 
service, nor do they demonstrate continuity of symptomatology 
since service.  Rather, they show that the Veteran has been 
receiving continued treatment through VAMC for his 
psychiatric disorder.  His current treatment through VAMC has 
been previously noted in the records.  Therefore, the Board 
concludes that such records are essentially duplicative of 
those reviewed by the RO at the last adjudication of the 
claim.  See 38 C.F.R. § 20.1304(c) (2009).

The appeal as to an increased compensable evaluation for 
decreased gastric motility is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A psychiatric disorder to include anxiety, and or depression 
was not shown during service or for many years thereafter, 
and there is no competent medical evidence linking the 
disorder to service.


CONCLUSION OF LAW

A psychiatric disorder to include anxiety, and or depression 
was not incurred or aggravated by active service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, a letter was sent to the Veteran in August 2002 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  A subsequent letter in 
February 2008 explained how VA established disability ratings 
and effective dates.  Although issued after the adverse 
decision on appeal, the claim was readjudicated in November 
2009, curing the timing deficiency.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a psychiatric disability.  
Moreover, the post-service evidence does not indicate any 
current complaints or treatment referable to a psychiatric 
disability until over 50 years following separation.  As will 
be explained below, the evidence fails to suggest continuous 
symptomatology, even considering the Veteran's lay testimony.  
Furthermore, the record contains no competent evidence 
suggesting a causal relationship between the current 
disability and active service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, 
even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The service treatment records reveal that the Veteran 
developed acute rheumatic fever shortly after arriving in 
Germany in 1946, soon after the end of World War II.  He has 
alleged that he developed a psychiatric disorder to include 
anxiety, and depression as a result of a military physician 
telling him that rheumatic fever was a fatal illness.

The Veteran filed his initial claim for anxiety and 
depression in October 2001, 55 years after separation from 
active service.

VAMC mental health clinic (MHC) treatment records beginning 
in January 1999 note the Veteran suffered from chronic 
depression and anxiety with OCD (obsessive compulsive 
disorder) symptoms, likely somatoform disorder.  

VAMC MHC treatment records in May 2000 note longstanding 
complaints of depressive symptoms and avoidance traits.  The 
Veteran did not meet the criteria for a major depressive 
disorder and it was determined that he likely had dysthymia.  
The examiner noted a diagnosis of anxiety disorder NOS with 
ongoing extreme social isolation.  Subsequent VA clinical 
records dated through 2009 reflect ongoing psychiatric 
complaints and treatment.  Such records do not address the 
etiology of any psychiatric disorder.  In such reports, the 
Veteran does not endorse a history of continuous 
symptomatology dating back to active service.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is a preponderance of the 
evidence against entitlement to service connection for a 
psychiatric disorder to include anxiety and or depression.  
Again, the first documented post-service treatment for a 
psychiatric disorder is shown in 1999, well over 50 years 
following the Veteran's discharge.  In this regard, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as depression or other psychiatric 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, to the extent that the Veteran 
is claiming continuous symptomatology since active service, 
he is not found to be credible.  Indeed, he did not raise a 
claim for psychiatric disability until 2004, almost 60 years 
following discharge from his period of honorable service.  
Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have made a claim many 
years earlier.   

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements.  Moreover, no competent 
medical evidence causally relates any current psychiatric 
disorder to active service.

The Veteran may believe his current respiratory problems are 
due to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Indeed, the question of etiology here 
involves complex medical issues that the Veteran, as a 
layperson, is not competent to address.  Jandreau, 492 F. 3d 
1372 (Fed. Cir. 2007)

Finally, as manifestations of a psychosis were not 
demonstrated within the first post-service year, presumptive 
service connection based on chronic disease does not serve as 
a basis for an award here.  


Here, however, none of the criteria set forth in Jandreau are 
for application.  Accordingly, the lay statements do not here 
serve to establish any diagnosis and, as stated above, the 
claim must be denied.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disorder to include 
anxiety and depression is denied.


REMAND

The Veteran's representative in a January 2010 post-remand 
brief contends on behalf of the Veteran that the 
symptomatology associated with his service connected 
decreased gastric mobility has worsened since his last VA 
examination in May 2006.  

The Court has held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
regard, the Board notes that the Veteran was most recently 
examined for his service-connected decreased gastric mobility 
in May 2006, almost 31/2 years ago.

Based on a review of the record, the Board finds that 
additional action is required.  The Board regrets that such 
action will result in additional delay in the appellate 
process.

Accordingly, the case is REMANDED to the RO for action as 
follows:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his decreased gastric 
mobility since May 2006.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the Veteran.

2. The Veteran should then be afforded a 
VA gastrointestinal examination to 
determine the current nature and extent 
of his disability.  All necessary tests 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner in conjunction 
with the examination.

3. Following completion of the above, the 
RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


